 



Exhibit 10.1
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 1, 2006, by and
between ASSOCIATED MATERIALS INCORPORATED, a Delaware corporation (the
“Company”), and DANA R. SNYDER (the “Executive”).
W I T N E S S E T H :
WHEREAS, the Company desires to retain the services and employment of the
Executive on behalf of the Company, as Interim President and Chief Executive
Officer, and the Executive desires to obtain employment with the Company, upon
the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:
          1.      Employment. On the terms and subject to the conditions set
forth herein, the Company hereby employs the Executive as Interim President and
Chief Executive Officer of the Company, and the Executive accepts such
employment.
          2.      Performance. The Executive will perform faithfully and to the
best of his ability and will devote his business time, energy, experience and
talents to the business of the Company necessary to discharge his
responsibilities hereunder (excluding periods of vacation or sick leave).
          3.      Compensation and Benefits.
                    (a)      Salary. As compensation for his services hereunder
the Company shall pay the Executive a base salary, payable in equal installments
in accordance with the Company’s payroll procedures, at an annual rate of Six
Hundred Thousand Dollars ($600,000) (less applicable deductions and
withholdings).
                    (b)      Incentive Bonus. The Executive may be eligible for
an incentive compensation bonus, at the sole discretion of the Company’s Board
of Directors.
                    (c)      Retirement, Medical, Dental and Other Benefits. The
Executive shall, in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be eligible to participate in the
various medical, dental and other employee benefit plans made available by the
Company, from time to time, for its executives. As an interim executive
employee, Executive shall not be eligible to participate in the Company’s 401(k)
Retirement Savings Plan.
          4.      Compliance with Policies and Procedures The Executive agrees
to comply fully with all policies and procedures in effect for employees,
including but not limited to, all terms and conditions set forth in any employee
handbook, compliance manual and any other memoranda and communications
applicable to you pertaining to policies, procedures, rules and regulations.

 



--------------------------------------------------------------------------------



 



          5.      Termination of Employment Nothing in this Agreement is
intended to create a fixed term of employment with the Company. Executive’s
employment with the Company is on an at will basis, meaning that the Company is
free to terminate Executive’s employment at any time, with or without cause, and
with or without notice, and that Executive will be free to resign from
employment with the Company at any time. If the Executive’s employment is
terminated by the Company or the Executive for any reason whatsoever, the
Executive will receive any salary that has been earned but unpaid up to the date
of the Executive’s termination (less applicable deductions and withholdings).
The Executive will not receive any additional payments whatsoever (whether a
severance payment, any additional salary, or otherwise).
          6.      General.
                    (a)      Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York, applicable to contracts executed and to be performed
entirely within said State.
                    (b)       Entire Agreement; Modification. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof, supersedes all prior agreements and undertakings, both
written and oral, and may not be modified or amended in any way except in
writing by the parties hereto.
                    (c)       Assignability. The Executive may not assign his
interest or delegate his duties under this Agreement. This Agreement is for the
employment of the Executive, personally, and the services to be rendered by him
under this Agreement must be rendered by him and no other person. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Company and its successors and assigns. Without limiting the foregoing and
notwithstanding anything else in this Agreement to the contrary, the Company may
assign this Agreement to, and all rights hereunder shall inure to the benefit
of, any subsidiary of the Company or any person, firm or corporation resulting
from the reorganization of the Company or succeeding to the business or assets
of the Company by purchase, merger, consolidation or otherwise.
                    (d)       Warranty by the Executive. The Executive
represents and warrants to the Company that the Executive is not subject to any
contract, agreement, judgment, order or decree of any kind, any restrictive
agreement of any character, that restricts the Executive’s ability to perform
his obligations under this Agreement or that would be breached by the Executive
upon his performance of his duties pursuant to this Agreement.
                    (e)       Waiver. No waiver by either party hereto of any of
the requirements imposed by this Agreement on, or any breach of any condition or
provision of this Agreement to be performed by, the other party shall be deemed
a waiver of a similar or dissimilar requirement, provision or condition of this
Agreement at the same or any prior or subsequent time. Any such waiver shall be
express and in writing, and there shall be no waiver by conduct. Pursuit by
either party of any available remedy, either in law or in equity, or any action
of any kind, does not constitute waiver of any other remedy or action. Such
remedies are cumulative and not exclusive.
                    (f)      Counterparts. This Agreement may be executed in two
or more counterparts, all of which taken together shall constitute one
instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

            ASSOCIATED MATERIALS INCORPORATED
    Date: July 3, 2006  By:   /s/ D. Keith LaVanway         D. KEITH LaVANWAY   
    VICE PRESIDENT, CFO        DANA R. SNYDER
    Date: July 3, 2006  /s/ Dana R. Snyder                  

3